 In the Matter of BOEING AIRCRAFT COMPANYandASSOCIATION OFAIRCRAFT SUPERVISORS OF SEATTLE,WASHINGTONCaseNo. R-4233.-Decided November 17, 1942Jurisdiction:aircraft manufacturing industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe scope of the petition-unit composed-of general foremen, foremen, andassistant foremen, held inappropriate.Mr. E. R. Perry,Mr. P. P. Ogden,,andMr. Paul Fredrickson,ofSeattle,Wash., for the Company.Chadwick,Chadwick i, Mills,by Mr. Stephen F. Chadwick, Mr.George James, Mr. Roy Farrell, Mr.*Lynn Morrell,andMr. WillardH. Schultz,of Seattle,Wash., for the Association.Mr. L. Presley Gill, Mr. H. J. Gibson, Mr.William J. Muirhead,Mr. Gary Cotton,of Seattle,Wash., andMr.James A. Duncan,ofWashington, D. C., forLodge 751.Mr. Louis A.Pontello,Jr.,of counsel to the Board.DECISIONANDORDERSTATEbIENr OF THE CASEUpon petition duly filed by Association of Aircraft Supervisorsof Seattle,Washington, herein called the Association, alleging thata question affecting commerce had arisen concerning the representationof employees of Boeing Aircraft Company, Seattle,Washington,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing and for a further hearing upondue notice before William A. Babcock, Jr., Trial Examiner. Saidhearings were held at Seattle, Washington, on August 31, 1942, andSeptember 14, 1942.The Company, the Association, and Aeronauti-cal Industrial District Lodge ,No. 751, of the International Associa-tion of Machinists, affiliated with the American Federation of Labor,herein called Lodge 751, appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,45 N. L R B., No. 95'630 BOEING AIRCRAFT COMPANY631and to introduce evidence bearing on the issues.At the originalhearing, Lodge 751 moved that the petition be dismissed on thegrounds (1) that the Association is not a labor organization withinthe meaning of the National Labor Relations Act, and (2) that theunit. sought by,the petitioner is not an,appropriate unit since it con-sists of a group of management employees. The Trial Examinerreferred the motion to the Board.For the reasons which appear inSection III below, Lodge 751's motion to dismiss on the ground theproposed unit is not appropriate for bargaining is granted.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.The Association and Lodge751 filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESSOF THE COMPANYBoeing Aircraft Company is a Washington corporation engaged inthe manufacture of aircraft. It owns and operates three plants inSeattle,Washington, and one plant at Renton, Washington, whichare the plants involved in this proceeding.The Company annuallypurchases and ships to its plants in the State of Washington frompoints outside the State, raw materials, supplies, machinery, and equip-ment valued in excess of $100,000. It manufactures products having avalue in excess of $100,000 annually, which are shipped to points out-side of the State of Washington.The Company admits it is engaged in commerce within the meaningof the Act.H. TIIE ORGANIZATIONS INVOLVEDAssociation of Aircraft Supervisors of Seattle, Washington, is anunaffiliated labor organization admitting to membership employees ofthe Company.Aeronautical Industrial District Lodge No. 751, of the InternationalAssociation of Machinists, is a labor organization affiliated with theAmerican Federation of,Labor, admitting to membership employees ofthe Company.III. THE ALLEGED APPROPRIATE UNITThe Association urges that all general foremen, foremen, and as-sistant foremen in the factory divisions of the Company in both itsSeattle and Renton plants, as well as comparable supervisory personnelin certain departments, but excluding executives, administrative as- 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDsistants, and supervisory employees of higher rank than general fore-men, constitute an appropriate unit.Lodge 751 contends that such aunit is inappropriate.The Company takes no position with respectto, the unit.The supervisory employees in the factory divisions are generallyclassified in rank as-general- foremen, foremen, and assistant foremen.The supervisory employees in the office divisions are called supervisorsand assistant supervisors; they have powers and duties similar to thesupervisory employees in the factory divisions.In the discussionwhich follows, reference to supervisors in the factory divisions willinclude supervisors in the office divisions.Except in some of the small shops or departments, there is a generalforeman and several foremen and assistant foremen.A general fore-man has general supervision of all employees of a shop on all ,theshifts.He has the power to recommend, wage increases and promo-tions for all employees, and he may also discharge all supervisory ornon-supervisory employees in the shop.He has the power to overruleany action taken by a foreman or assistant foreman under him.A foreman usually has charge of an entire shop on_ one of the shifts,but he is responsible to the general foreman for production and man-agement of the shop.He supervises the work of the assistant fore-men under him.An assistant foreman is in charge of a portion ofa shop during one shift, and he is responsible to the foreman for itsmanagement.Although 'the assistant foremen may perform certainmanagerial acts, such as the discharging of'employees, these acts aresubject to the approval of supervisory employees of higher rank.Freedom of action on part of the assistant foreman depends largelyupon his experience and the nature of the relationship between himand his foreman.Each supervisory rank has meetings which areonly attended by supervisors of such rank.The assistant foremen donot usually attend the meetings of the foremen nor do the foremenattend the meetings of the general foremen.Under all these, circumstances, we are' of the opinion, and find,that the various levels of supervisory employees of the' Companycannot appropriately be grouped, as the Association contends, in asingle unit.The general foremen exercise a substantial degree ofsupervision over foremen and assistant foremen, while the assistantforemen are subject to both the foremen and general foremen.Wefind that the unit proposed by the Association is not appropriate forthe purposes of collective bargaining.'-'SeeMatter of Stanley Company of America,et at.andUnited Office& ProfessionalWorkers of America, affiliated with the Congress of Industrial Organizations,Case No.R-4244,decided thisday, 45 N.L. R. B. 625.1 BOEING AIRCRAFT COMPANY633,IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as found in Section III above, the bargaining unit soughtto be established by the petition is inappropriate for the purposes ofcollective bargaining, we find that no question has arisen concerningthe representation of employees in an appropriate bargaining unit.ORDERUpon the basis of the above findings of fact, and the entire recordin the case, the Board hereby orders that the petition for investigationand certification of representatives of employees of Boeing Aircraft.Company, of Seattle, Washington, filed by Association of AircraftSupervisors of Seattle,Washington, be, and it hereby is, dismissed.MR. GERARDD. REILLY, concurring specially :I concur in the dismissal of the petition, since I believe that myobservations inStanley Company of America,Case No. R-4244,'de--cided this day, apply with equal force to the instant case.t